DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 8: Ineligible.
The claim recites a series of steps (arrangement) for proposing rebalancing trades of financial instrument. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receive at least one active tradable index from an index provider; display the at least one active tradable index on an investing entity interface of an investing entity; receive a selection of at least one displayed active tradable index from the investing entity interface; store the selection of the at least one active tradable index as information about active tradable indices selected in the storage; receive an amount designated to follow the selected at Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a processor, storage, display, and creating entry in a unique Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of creating an entry in a unique distributed ledger, the unique distributed ledger being a database that is shared, replicated, and synchronized among nodes of a decentralized network, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that distributed Chervoni et al. (USPAP 20200195682) at 0071, Strickon et al. (USPAP 20200111067) at 0032, as well as Bailey et al. (USPAP 20180143995) at 0002 indicate that this technology is are well-understood, routine and conventional in the art (as they are here) (see additional NPL references “U” & “V” in PTO-892). These additional elements are not a technological solution to a technological problem, or a solution to a problem introduced by the technology itself. Accordingly, a conclusion that the steps of creating an entry in a unique distributed ledger, the unique distributed ledger being a database that is shared, replicated, and synchronized among nodes of a decentralized network is well-understood, routine and conventional activity is supported under Berkheimer option 3. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 1, 14 and 20 recites substantially similar limitations as claim 8, supra. These claims are similarly rejection under the same analysis and rationale as claim 8, supra.

Claims 2, 3, 9, 10, 15 and 16 recite wherein the unique distributed ledger stores the information about an investing entity that views the active tradable index and a rebalancing trade that has 
These limitations are also part of the abstract idea identified in claim 8, and the additional elements are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 8, supra.

Claims 4, 11, and 17 recite wherein each time at least one of the active tradable index is changed, used to determine rebalancing trades are needed to follow the active tradable index, and a rebalancing trade has been accepted by an investing entity in order to follow the active tradable index, an entry is created in the unique distributed ledger.
These limitations are also part of the abstract idea identified in claim 8, and the additional elements are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 8, supra.

Claims 5, 6, 12 and 18 recite transferring an order to execute the accepted rebalancing trade to a trade executing party; and receiving information about executed rebalancing trades from the trade executing party; and further comprising an index provider interface.
These limitations are also part of the abstract idea identified in claim 8, and the additional elements are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 8, supra.


These limitations are also part of the abstract idea identified in claim 8, and the additional elements are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 8, supra.


Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  The claims include Roman numeral “ii” twice. The second Roman numeral should be “iii”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8 recites the limitation "the at least one storage means" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9-13 are similarly rejected by dependency.

Examiner notes that this may have been an editing error when compared to other similar edits in the independent claims. The limitation is interpreted simply as “the storage” to overcome the antecedent basis rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (USPN 7689493) in view of Chervoni et al. (USPAP 2020/0195682).

Re claims 1, 8, 14 and 20: Sullivan teaches a system (and a corresponding arrangement, method and non-transitory computer readable medium) for proposing rebalancing trades of financial instruments, comprising: 
a) a rebalancing trading proposal arrangement comprising at least one processor and storage (abstract, col. 2, lines 50-53; col. 7, lines 41-50; figs. 1 & 10); 
b) at least one index provider device, arranged to transfer at least one active tradable index to the rebalancing trading proposal arrangement (col. 2, lines 64 - col. 3, lines 55; figs. 1 & 10); and 
c) at least one investing entity device, comprising at least one processor, a display, arranged to display an investing entity interface to an investing entity, and an input device, arranged to receive input from the investing entity based on what is displayed on the investing entity interface (col. 3, lines 51-54; col. 4, lines 7-11, col. 16, lines 1-5, 24-28, figs. 1-2, 7 &10); 
d) wherein the at least one processor of the at least one investing entity device is arranged to: display the at least one active tradable index on the investing entity interface (col. 14, lines 65 – col. 15, lines 3; figs. 1-2 & 7); 
receive input corresponding to a selection of at least one displayed active tradable index from the input device (col. 14, lines 65 – col. 15, lines 3; figs. 1-2 & 7); 
e) store the selection of the at least one active tradable index as information about active tradable indices selected in the storage (col. 5, lines 37-45; fig. 7); 

g) retrieve information regarding assets owned by the investing entity from the storage (col. 5, lines 63-67; fig. 1); 
h) determine the rebalancing trades needed to follow the selected at least one active tradable index, based on the assets owned by the investing entity and the amount designated to follow the index (col. 4, lines 45-64; col. 6, lines 10-34); 
i) display the rebalancing trades needed to follow the selected at least one active tradable index on the investing entity interface; for each of the displayed rebalancing trades, display an option to accept or decline the rebalancing trade on the investing entity interface; receive input corresponding to an accept acceptance of a displayed rebalancing trade from the input device (col. 4, lines 45-64, col. 6, lines 50 – col. 7, lines 21); 
j) store information regarding the acceptance of the displayed rebalancing trade as information about rebalancing trades accepted in the storage (col. 3, lines 57-59, col. 5, lines 37-45, col. 6, lines 50 – col. 7, lines 21; figs. 1 & 7);
k) retrieve the stored information about active tradable indices selected and rebalancing trades accepted from the storage; and transfer the information about active tradable indices selected and rebalancing trades accepted to the index provider device (col. 4, line 65-col. 5, line 3; col. 7, line 22-25, 47-54, col. 21, line 45-60). 

Sullivan does not explicitly teach wherein for each active tradable index of the active tradable indices transferred to the index provider device, an entry into a unique distributed ledger is created, the unique distributed ledged created for each active tradable index in relation to the 
However, using the same problem solving technique, Chervoni teaches the concept of using a distributed ledger to record transactions (creating an entry of each transaction), the distributed ledged created for each transaction in relation to party, the distributed ledger being a database that is shared, replicated, and synchronized among nodes of a decentralized network (0071-0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt the invention of Sullivan to include distributed ledger technology (DLT) as taught by Chervoni to increase the transparency, security, tamper-proofing, immutability of the entry, thereby enhancing the security of the process/system. These qualities are inherently associated with DLT.

Re claims 5, 12 and 18: Sullivan teaches transferring an order to execute the accepted rebalancing trade to a trade executing party; and receiving information about executed rebalancing trades from the executing party (col. 7, lines 22-28).

Re claim 6: Sullivan further teaches index provider interface (col. 2, lines 64-col. 3, line 55, figs. 1 & 10)

Re claims 7, 13 and 19: Sullivan teaches receiving input corresponding to settings made by the investing entity from the input device; and in response to such settings, display at least one of i) combinations, ii) adaptions, and iii) combinations and adaptions of active tradable indices on the investing entity device (col. 2, lines 50-53, 60-63, col. 5, lines 4-19, 55-60).



Claims 2-4, 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Chervoni, as applied to claim 1 above, and further in view of Stradling et al. (USPAP 2018/0089759).

Re claims 2-4, 9-11, 15-17:  Sullivan does not explicitly teach storing in the unique distributed ledger, the information about an investing entity that views the active tradable index and a rebalancing trade that has been accepted by an investing entity in order to follow the rebalancing trade; and wherein the unique distributed ledger is blockchain. However, Sullivan teaches an asset index database, and that the structure and/or operation of any asset index tracking node controller components and/or storage devices are possible to be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment (col. 5, lines 37-45, col. 22, lines 53-57, & lines 63-67, col. 6, lines 50-col. 7, line 21, col. 23, lines 2-6, figs. 1 and 7). In view of Chervoni as discussed in claim 1 above, Stradling further teaches that rebalancing data is confirmed and written into a blockchain and thus onto a public ledger which cannot be manipulated by a single party (0063, 0127-0128). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include storing this information to increase the transparency, security, tamper-proofing, immutability of the entry, thereby enhancing the security of the process/system. These qualities are inherently associated with DLT.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crosby, M. et al., “Blockchain Technology: Beyond Bitcoin” Applied Innovative Review (AIR) Berkeley, June 2016.
Lorenz, J., et al., “Blockchain in Insurance-Opportunity or Threat?” Mckinsey & Company, July 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691